                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,                           )
                                          )
                    Petitioner,           )                  8:18CV46
                                          )
             v.                           )
                                          )
STATE OF NEBRASKA,                        )                   ORDER
                                          )
                    Respondent.           )
                                          )


       Because this case has been dismissed as indicated by the decision of the United
States Court of the Appeals for the Eighth Circuit (filing no. 55), and because the most
recent order of this court seeking permission to engage in discovery is not a final
order,

      IT IS ORDERED that the notice of appeal construed as a motion to proceed in
forma pauperis (filing no. 56) is denied. The Clerk shall send a copy of this order to
the Clerk of the United States Court of Appeals for the Eighth Circuit.

      DATED this 28th day of January, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
